Title: To Benjamin Franklin from Isaac Smith, Jr., [before 17 May 1771]
From: Smith, Isaac, Jr.
To: Franklin, Benjamin


Sir,
[Before May 17, 1771]
I called at Mrs. Stevenson’s yesterday, but was so unfortunate as to find you absent. As I am told that you design for the country in a day or two, and I may perhaps lose an opportunity of seeing you, I have used, sir, the freedom of addressing you in this manner and would beg the favour of your kind advice with regard to my intended expedition to France (on which I expect to enter in the course of next week,) in any instance where you may judge sir, a direction to be proper. And if I might presume, sir, so far on your indulgence I would also beg leave to ask your recommendation to any particular Gentlemen of the number of your friends either in France or [Holland, as?] the Gentlemen of the City, who are pleas[ed to ho]nour me with their friendship and acquaintance have probably few, if any connections in those countries, except such as are merely mercantile.
As you was pleased, sir, to mention a plan of Prof. Dr. Allamande’s for the circuit of Holland, and so obliging at the same time as to offer me the favour of a copy, I should now sir, be extremely glad to accept of this mark of your complaisance.
I am very sorry to give you the trouble of this note, sir, but, relying on your candor and goodness to forgive me, I am, sir, with the sincerest respect, Your obliged and humble servant
I. Smith JR
 Addressed: To / Benjn: Franklin Esq. / At Mrs. Stevenson’s, / Cravenstreet / In the Strand /